Exhibit 10.2

 

[g198081lc01i001.jpg]

C#: 000548013

L#: 000548012

Ls#: 8800579190

 

Promissory Note

 

Funding Date: September 24, 2014

 

FOR VALUE RECEIVED, PRIMORIS SERVICES CORPORATION, a DELAWARE corporation,
PRIMORIS ENERGY SERVICES CORPORATION, a Texas corporation, ARB, INC. a
California corporation, and ROCKFORD CORPORATION, an Oregon corporation
(collectively, the “Maker”), promises to pay to the order of Key Equipment
Finance, a division of KeyBank National Association (“Holder”), the sum of
$7,800,091.54 in lawful money of the United States of America (the “Principal”),
with interest thereon as hereafter provided (“Interest”), to be paid in the
manner set forth herein.

 

1. Relationship to Master Security Agreement. This Note is secured by the Master
Security Agreement dated as of September 18, 2014 and Collateral Schedule No. 01
dated as of September 18, 2014 thereto (together, the “Master Security
Agreement”), and all terms and conditions contained therein are incorporated
herein by reference. Capitalized terms used herein without definition shall have
the meaning given them in the Master Security Agreement. Maker reaffirms all
terms, conditions, representations and warranties contained in the Master
Security Agreement except as they may be modified hereby.

 

2. Interest Rate. Interest on the balance of the Principal outstanding on this
Note shall accrue from the Funding Date of this Note and shall be due and
payable at a fixed rate of 2.75 percent per annum (the “Interest Rate”). 
Interest shall be calculated on the basis of a 360-day year consisting of twelve
30-day months.

 

3. Usury; Place of Payment. (a) Holder does not intend to charge any amount in
excess of the maximum amount of time price differential or interest, as
applicable, permitted to be charged or collected by applicable law and any such
excess amounts will be applied to payments due under this Note, in inverse order
of maturity, with any surplus refunded to Maker.

 

(b) Payment of the Principal and Interest hereunder shall be made to Holder at
11030 Circle Point Road, 2nd Floor, Westminster, CO 80020, or at such other
place as Holder may designate from time to time in writing. Holder reserves the
right to require payment on this Note to be made by wired federal funds or other
immediately available funds.

 

4. Repayment Terms. The Principal and Interest shall be due and payable in 84
consecutive Monthly installments payable in arrears, each in an amount equal to
$102,188.44 commencing and payable on the date which is one month after the
Funding Date and on the same day of each month thereafter (each, a “Note Payment
Date”).  In addition, Maker will pay a late payment charge of five percent (5%)
of any payment due hereunder that is not paid on or before the date due
hereunder.

 

5. Prepayment.  Except as contemplated by clause (b)(ii) of section 11 of the
Master Security Agreement, Maker may not prepay, in whole or in part, the
principal outstanding hereunder; provided, however, that commencing on the date
following the 1-month anniversary of the Funding Date, Maker may prepay, in
whole but not in part, the principal outstanding hereunder by paying to Holder
such outstanding principal , together with all accrued and unpaid interest
thereon , plus a prepayment premium (“Prepayment Premium”) equal to a percentage
of the outstanding principal calculated as follows:

 

Months

 

Prepayment Premium

 

1-12

 

2.00

%

13-24

 

1.00

%

25-36

 

0.00

%

37-48

 

0.00

%

49-60

 

0.00

%

61- End of Term

 

0

%

 

1

--------------------------------------------------------------------------------


 

6. Application of Payments.  Prior to Default, each payment received on this
Note shall be applied in the following order: (a) all costs of collection,
(b) any unpaid late payment charges, (c) any Prepayment Premium, (d) Interest
accrued as of the payment date and (e) the balance, if any, to outstanding
Principal as of the date received.  Upon the occurrence and during the
continuance of a Default, any payments in respect of the Secured Obligations and
any proceeds of the Collateral when received by Holder in cash or its
equivalent, will be applied first to costs of collection and, thereafter, in
reduction of the Secured Obligations in such order and manner as Holder may
direct in its sole discretion. Maker irrevocably waives the right to direct the
application of such payments and proceeds and acknowledges and agrees that
Holder shall have the continuing and exclusive right to apply any and all such
payments and proceeds in the Holder’s sole discretion, notwithstanding any entry
to the contrary upon any of its books and records.

 

7. Security.  Payment of the Principal and Interest hereunder, and the
performance and observance by Maker of all agreements, covenants and provisions
contained herein, is secured by a first priority security interest in the
Collateral.

 

8. General. Maker represents and warrants that this Note evidences a loan for
business or commercial purposes. By executing this Note, Maker confirms
(a) having read and understood the provisions hereof and (b) Maker’s agreement
with all terms and conditions contained herein.

 

9. Waivers. MAKER AND ALL ENDORSERS, SURETIES, AND GUARANTORS HEREOF HEREBY
JOINTLY AND SEVERALLY WAIVE PRESENTMENT FOR PAYMENT, DEMAND, NOTICE OF
NON-PAYMENT OR DISHONOR, NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE
OF PROTEST AND PROTEST OF THIS NOTE.

 

10. Funding Date. The Funding Date for this Note shall be the date on which
Holder disburses funds hereunder. IF THE FUNDING DATE IS LEFT BLANK, OR DOES NOT
REFLECT THE ACTUAL DATE HOLDER DISBURSES FUNDS HEREUNDER, MAKER HEREBY
AUTHORIZES HOLDER TO FILL IN THE CORRECT DATE AT THE TIME OF DISBURSEMENT.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound, has caused this Note
to be duly executed on the day and year first written above.

 

MAKER:

 

 

 

PRIMORIS SERVICES CORPORATION

 

 

 

 

By:

/s/ A. Theeuwes

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

 

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

By:

/s/ A. Theeuwes

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

 

 

ARB, INC.

 

 

 

 

By:

/s/ A. Theeuwes

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

 

 

ROCKFORD CORPORATION

 

 

 

 

By:

/s/ A. Theeuwes

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

 

 

ATTACHMENT:

 

 

Collateral Schedule:  This Note is secured by Collateral Schedule No. 01 dated
as of September 18, 2014 to the Master Security Agreement.

 

2

--------------------------------------------------------------------------------


 

C#:000548013

L#:000548012

Ls#: 8800579190

 

[g198081lc03i001.jpg]

Collateral Schedule No. 01

PRIMORIS SERVICES CORPORATION,

PRIMORIS ENERGY SERVICES

CORPORATION, ARB, INC., AND

ROCKFORD CORPORATION

 

1. General. (a) This Collateral Schedule No. 01, dated as of September 18, 2014,
is issued pursuant to the Master Security Agreement, dated as of September 18,
2014 which was made by PRIMORIS SERVICES CORPORATION, PRIMORIS ENERGY SERVICES
CORPORATION, ARB, INC., AND ROCKFORD CORPORATION in favor of Key Equipment
Finance, a division of KeyBank National Association, and is executed in
connection with the Note made by Borrower, dated as of September 24, 2014, in
the principal amount of $7,800,091.54.

 

(b) This Collateral Schedule incorporates all terms and conditions of the Master
Security Agreement. Capitalized terms not otherwise defined herein shall have
the meanings described in the Master Security Agreement. Borrower hereby gives,
grants and assigns to KEF a security interest in and to the property described
below, together with all replacement parts, accessions, additions and
accessories incorporated therein or affixed thereto including any software that
is a component or integral part of, or is included or used in connection
therewith, but with respect to such software, only to the extent of Borrower’s
interest therein, and all substitutions, replacements or exchanges therefore and
all proceeds (both cash and non-cash and including insurance proceeds)
receivable or received from the sale, lease, license, collection, use, exchange
or other disposition thereof, all herein referred to collectively as
“Collateral.”

 

(c) The security interest in the Collateral secures the payment and performance
of the Secured Obligations as defined in the Master Security Agreement,
including without limitation Borrower’s obligations under the above-referenced
Note and any renewals, extensions and modifications thereof

 

2. Equipment:

 

See Schedule “A” attached hereto and made a part hereof.

 

3. Additional Collateral.  None.

 

4. Substitution of Collateral. Not more than once per calendar quarter, Borrower
may substitute any item of Equipment with replacement Equipment (acceptable to
KEF) in as good condition and repair, free and clear of all Liens and with the
same or better fair market value as such replaced Equipment, which replacement
Equipment shall immediately, and without further act, be deemed to constitute an
item of Equipment and be fully subject to this Collateral Schedule and the
security interest granted in the Agreement to KEF as if originally pledged as
Collateral thereunder. Upon KEF’s filing of all documentation necessary to
effect and perfect KEF’s security interest in and to the substituted Equipment,
KEF shall release its security interest in the Equipment that was originally
pledged as collateral hereunder.

 

5. Insurance.  Borrower shall arrange and pay for comprehensive public liability
insurance including blanket contractual liability for personal and bodily injury
and property damage in an amount satisfactory to KEF, but not less than
$1,000,000.00 (plus automobile liability insurance of not less than $1,000,000
for equipment consisting of motor vehicles).

 

6. Miscellaneous. This Collateral Schedule is effective as of the date first
written above. Borrower represents and warrants that the Loan Documents have not
been, and shall not be, altered or modified by Borrower regardless of whether
such documentation was transmitted to Borrower via electronic or analog means.

 

1

--------------------------------------------------------------------------------


 

7. GOVERNING LAW; COMMERCIAL PURPOSE. (a) THIS AGREEMENT IS BEING DELIVERED IN,
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF, THE STATE
OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). ANY ACTION BETWEEN THE
PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING NON-CONTRACTUAL CLAIMS, SHALL BE BROUGHT IN ANY
STATE OR FEDERAL COURT LOCATED IN THE STATE OF NEW YORK; PROVIDED, THAT AT KEF’s
SOLE OPTION, KEF MAY BRING AN ACTION IN THE STATE WHERE BORROWER OR THE
COLLATERAL IS LOCATED. BORROWER IRREVOCABLY WAIVES OBJECTIONS TO THE
JURISDICTION OF SUCH COURTS AND WAIVES ANY ARGUMENT THAT VENUE IN ANY SUCH FORUM
IS NOT CONVENIENT.

 

(b) Borrower represents and warrants that the loan made pursuant to the Loan
Documents is for commercial and business purposes and the Collateral will be
used solely for such purposes and not for personal, family, or household
purposes.

 

Borrower:

KEF:

 

 

PRIMORIS SERVICES CORPORATION

KEY EQUIPMENT FINANCE, A DIVISION OF KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ A. Theeuwes

 

 

 

Name: A. Theeuwes

By:

/s/ Krista L. Spada

Title: Treasurer

Name: Krista L. Spada

 

Title: Vice President

 

 

PRIMORIS ENERGY SERVICES CORPORATION

 

 

 

 

 

By:

/s/ A. Theeuwes

 

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

ARB, INC.

 

 

 

 

 

By:

/s/ A. Theeuwes

 

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

 

ROCKFORD CORPORATION

 

 

 

 

 

By:

/s/ A. Theeuwes

 

 

Name: A. Theeuwes

 

Title: Treasurer

 

 

This is Originally Executed Copy No. 01 of 01 originally executed copies. Only
Originally Executed Copy No. 1 constitutes Chattel Paper.

 

2

--------------------------------------------------------------------------------


 

Schedule “A”

To Collateral Schedule No. 01

 

Equipment Location

 

Vendor

 

Asset Description

 

Vin/Serial #

 

 

 

 

 

 

 

3500 SOUTH PEGASUS DRIVE

BAKERSFIELD, CALIFORNIA

93308

 

Tuttle-Click Ford Lincoln

 

2015 Ford F-550 Truck

 

1FDUF5HT7FEA48209

 

 

 

 

 

 

 

3500 SOUTH PEGASUS DRIVE

BAKERSFIELD, CALIFORNIA

93308

 

Tuttle-Click Ford Lincoln

 

2015 Ford F-550 Truck

 

1FDUF5HT5FEA48211

 

 

 

 

 

 

 

3500 SOUTH PEGASUS DRIVE

BAKERSFIELD, CALIFORNIA

93308

 

Tuttle-Click Ford Lincoln

 

2015 Ford F-550 Truck

 

1FDUF5HT3FEA48210

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

Tuttle-Click Ford Lincoln

 

2015 Ford F-550 Truck

 

1FDUF5GT4FEA48203

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

Tuttle-Click Ford Lincoln

 

2015 Ford F-550 Truck

 

1FDUF5GT6FEA48204

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

Tuttle-Click Ford Lincoln

 

2015 Ford F-550 Truck

 

1FDUF5GT0FEA48201

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

Tuttle-Click Ford Lincoln

 

2015 Ford F-550 Truck

 

1FDUF5GT2FEA48202

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

Tuttle-Click Ford Lincoln

 

2015 Ford F-550 Truck

 

1FDUF5GT0FEA41121

 

3

--------------------------------------------------------------------------------


 

800 RAVIA RD.

SULPHUR, LOUISIANA

70665

 

Extreme Trailers of Texas

 

Well Cargo trailer CVG4039 with 8 K axles, and all options and accessories

 

1WC200R36D2027443

 

 

 

 

 

 

 

1109 W 13TH STREET

DEER PARK, TEXAS

77536

 

Extreme Trailers of Texas

 

Haulmark GRG85X40WR6, white 40’ triple axles trailer

 

16HG54031DT031237

 

 

 

 

 

 

 

800 RAVIA RD.

SULPHUR, LOUISIANA

70665

 

Peinemann Equipment and Trailer Wheel Frame

 

aerial bundle extractor, hydraulic model 45T 8000 x 2000EL s/n N-1392-13 on 2013
AMER trailer

 

17YGN3228DB053789

 

 

 

 

 

 

 

1109 W 13TH STREET

DEER PARK, TEXAS

77536

 

Peinemann Equipment and Trailer Wheel Frame

 

aerial bundle extractor, hydraulic model 45T 7000 x 2000EL s/n N-1391-13 on 2013
AMER trailer

 

17YGN3226DB053788

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 367

 

1XPTD40X4FD242800

 

 

 

 

 

 

 

3500 SOUTH PEGASUS DRIVE

BAKERSFIELD, CALIFORNIA

93308

 

Super Products

 

2013 Peterbilt VA S/N 122240648

 

1NPSL70X8DD176825

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

Super Products

 

2013 Peterbilt VA s/n 122240666

 

1NPSL70X9DD186635

 

 

 

 

 

 

 

3500 SOUTH PEGASUS DRIVE

BAKERSFIELD, CALIFORNIA

93308

 

Super Products

 

2013 Peterbilt VA s/n 122240665

 

1NPSL70X7DD186634

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with custom flatbed 102” wide x 20’ long s/n 011429403

 

1NP5M70X9FD244002

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with custom flatbed 102” wide x 20’ long s/n 011429401

 

1NPSM70X0FD244003

 

4

--------------------------------------------------------------------------------


 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with custom flatbed 102” wide x 20’ long s/n 011429402

 

1NPSM70X2FD244004

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with custom flatbed 102” wide x 20’ long s/n 011429403

 

1NPSM70X4FD244005

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with custom flatbed 102” wide x 20’ long s/n 011429404

 

1NPSM70X6FD244006

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with custom flatbed 102” wide x 20’ long s/n 011429400

 

1NPSM70X8FD244007

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with Epsilon QL150 Loader crane s/n 1924512

 

1NPSX7EX7FD252387

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with Epsilon QL150 Loader crane s/n 1924513

 

1NPSX7EX9FD252388

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Rush Truck Center, Pico Rivera

 

2015 Peterbilt Model 365 with Epsilon QL150 Loader crane s/n 1924514

 

1NPSX7EX0FD252389

 

 

 

 

 

 

 

1109 W 13TH STREET

DEER PARK, TEXAS

77536

 

Peterbilt of McComb and Peinemann Equipment

 

Truck mounted bundle extractor s/n N-235TM-13 on 2014 Peterbilt Model 320

 

3BPZL7EXXEF234622

 

 

 

 

 

 

 

800 RAVIA RD.

SULPHUR, LOUISIANA

70665

 

Peterbilt of McComb and Peinemann Equipment

 

Truck mounted bundle extractor s/n N-236TM-13 on 2014 Peterbilt Model 320

 

3BPZL7EX1EF234623

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

West Coast Equipment LLC

 

JLG Model G5-18A Telehandler with 18’4” lift height, 74HP diesel, Final Tier 4
engine, 4 wheel drive with 3 steering modes, 50” carriage with 60” lumber forks,
12x16.5 foam filled tires, hydrostatic transmission, single joystick
proportional controls

 

 

 

5

--------------------------------------------------------------------------------


 

3500 SOUTH PEGASUS DRIVE

BAKERSFIELD, CALIFORNIA

93308

 

RDO Equipment Co

 

2013 McGlaughlin V800LE, hydraulic jack, 50 water hose with reel, full open
external hydraulic door, 5.6 GPM @ 3000 PSI adjustable high pressure water, 22
gallon fuel tank, 800 gallon spoil tank, 6” drain valve cap assembly, hydraulic
boom manuel rotation wireless remote, and all other accessories and attachments

 

V8H061213810

 

 

 

 

 

 

 

24924 FM 2978

TOMBALL, TEXAS

77375

 

Cross Country Pipeline Supply Co

 

Hydrostatic Test Unit

 

13-08-170

 

 

 

 

 

 

 

1109 W 13TH STREET

DEER PARK, TEXAS

77536

 

Gas and Supply

 

Positioner 6000 lbs 440V Profax WP-1000 welding positioner, Gripper, 34” and
chuck/gripper

 

WP60-1003

 

 

 

 

 

 

 

1109 W 13TH STREET

DEER PARK, TEXAS

77536

 

Gas and Supply

 

Welding positioner WP-2000 2000 lb capacity

 

 

 

 

 

 

 

 

 

1109 W 13TH STREET

DEER PARK, TEXAS

77536

 

Gas and Supply

 

29’ 10k capacity pipe cutting machine w/ 480V/ 3 phase motor

 

 

 

 

 

 

 

 

 

800 RAVIA RD.

SULPHUR, LOUISIANA

70665

 

Gas and Supply

 

Subarc welding manipulator w/ travel cart

 

 

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model D6T XL WVP tractor with winch VPAT

 

DTD01102

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model D6T LGPWVP tractor with winch VPAT

 

KSB01236

 

 

 

 

 

 

 

20602 INDIAN OCEAN

LAKE FOREST, CALIFORNIA

92630

 

Volvo Construction Equipment & Services

 

2012 Volvo L110G Wheel Loader with Volvo coupler, forks, and bucket

 

8590

 

6

--------------------------------------------------------------------------------


 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT backhoe loader model 420F IT

 

JWJ00308

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model 930H 2012 small wheel loader

 

DHC03312

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model 336EL hydraulic excavator

 

YCE00209

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model 336EL hydraulic excavator

 

YCE00217

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model 336EL hydraulic excavator

 

YCE00272

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model 336EL hydraulic excavator

 

BZY01844

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model 336EL hydraulic excavator

 

BZY00647

 

 

 

 

 

 

 

22845 NW BENNETT ST.

HILLSBORO, OREGON

97124

 

Cleveland Brothers

 

CAT model 336EL hydraulic excavator

 

BZY01864

 

 

 

 

 

 

 

9500 1-10 EAST

BAYTOWN, TEXAS

77521

 

Peinemann Equipment

 

self propelled bundle extractor

 

N-1392-13

 

7

--------------------------------------------------------------------------------